******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         IN RE DANYELLAH S.-C. ET AL.*
                  (AC 38710)
                Beach, Sheldon and Gruendel, Js.
        Argued May 9—officially released August 2, 2016**

(Appeal from Superior Court, judicial district of New
  London, Child Protection Session at Waterford,
                   Driscoll, J.)
  Matthew C. Eagan, assigned counsel, with whom was
Michael S. Taylor, assigned counsel, for the appellant
(respondent mother).
  Daniel M. Salton, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, Gregory T. D’Auria, solicitor general, and Benja-
min Zivyon, assistant attorney general, for the
appellee (petitioner).
  Ellin M. Grenger, for the minor children.
                           Opinion

   GRUENDEL, J. The respondent mother appeals from
the judgments of the trial court terminating her parental
rights with respect to her four minor children.1 On
appeal, the respondent claims that the court improperly
denied her midtrial request to remove her court-
appointed counsel.2 We disagree and, accordingly,
affirm the judgments of the trial court.
   In its oral memorandum of decision, the court found
the following facts. The respondent is the mother of
four minor children. Prior to the birth of their first child,
both the respondent and the father ‘‘were involved with
the Department of Children and Families (department).
. . . [The respondent] was the subject of ten depart-
ment referrals as a child. [The respondent] and the
father began their troubled relationship in 2002. The
department has been involved with them since 2004
for referrals for [their] children’s exposure to domestic
violence, substance abuse, and criminal activity, as well
as inadequate supervision and mental health concerns.
   ‘‘On May 20, 2013, the [petitioner, the Commissioner
of Children and Families] filed neglect petitions on
behalf of [the minor children] for the above noted con-
cerns . . . . On March 20, 2014, [the respondent] filed
a plea of nolo contendere, and the father failed to
appear. The children were adjudicated neglected and
placed under protective supervision for six months in
[the respondent’s] custody. Specific steps were set for
[the respondent]. . . . The steps were designed to ame-
liorate the department’s concerns . . . and to allow for
family integrity.
   ‘‘On March 21, 2014, in keeping with her specific
steps, [the respondent] was referred to the intensive
family preservation program, an in-home service which
was essential. [The respondent] missed two consecu-
tive [department] appointments for home visits to dis-
cuss intake to the program. The intensive family
preservation worker and the department made an unan-
nounced home visit with [the respondent] and were
able to schedule an intake appointment for the program.
[The respondent] was not home for the scheduled
appointment and was nonresponsive to subsequent
efforts to engage her in this vital service.
   ‘‘Meanwhile, the father, in contravention to his spe-
cific steps to maintain sobriety, tested positive for
cocaine . . . . He was referred to a higher level of drug
treatment but was incarcerated on April 28, 2014. . . .
On May 7, 2014, the [petitioner] filed a motion to open
and modify disposition seeking commitment of the chil-
dren. On May 23, 2014, neither parent appeared in court,
and the motion was granted. The children were commit-
ted to the [custody of the petitioner] and have remained
committed since that date. [The respondent] arrived
late at court and claimed no knowledge as to the chil-
dren’s location. The children were located, secured and
. . . have remained in the department’s care since
[that time].
   ‘‘Specific steps for [the respondent and the father]
remained in effect [that] required them in part to advise
the department of potential family placement
resources. [Their] mutual judgment and concern for
their children’s well-being were demonstrated by their
joint nomination of a paternal uncle as a custodial
resource [who] was disqualified shortly thereafter by
his incarceration on narcotics charges.
   ‘‘Following the commitment, both parents were given
reunification steps to follow, which included the
responsibility to maintain contact with [the depart-
ment], to cooperate with individual counseling and sub-
stance abuse evaluation and treatment, to remain sober,
to obtain a lawful income and housing, to avoid criminal
activity and to visit with the children. Following the
removal of the children, [the respondent] disappeared.
She resurfaced in an administrative case review meeting
held at [the department two months later] on July 23,
2014 . . . . [The respondent] next came to the depart-
ment’s attention when she was incarcerated in Connect-
icut in October of 2014 on drug related charges.
Substance abuse had been an area of significant con-
cern for [the respondent]. [She] reported having pre-
scriptions for multifarious prescription pain killers and
thwarted the department’s efforts to establish the need
for and the credibility of those claims. . . . [The
respondent] agreed to [substance abuse] testing, yet
never submitted to a test. Her excuses were myriad,
but in essence amounted to an inability to get to [the]
testing. . . . [The respondent] still has not submitted
to substance abuse testing and treatment of an adequate
nature. . . .
  ‘‘[The respondent] has no independent stable hous-
ing. She is dependent upon the charity of a friend for
her housing. She has no identified income. Most signifi-
cantly, however, is the fact that [the respondent] has
only visited with her children two times since they were
committed to the department. She does not contact the
children through authorized channels. She knows the
foster mother, as it is a relative foster placement, and
does not contact the children through the foster par-
ent. . . .
   ‘‘Dr. [Kelly F.] Rogers, [the court-appointed psycho-
logical evaluator] noted that [the respondent] has a
passive-aggressive streak which expresses itself indi-
rectly in negativism, sarcasm and passive aggression
that usually served to worsen her associations, particu-
larly those with authority figures, and that this is a
strong pattern quite resistant to change. [The respon-
dent] continually appears late for meetings or does not
come at all. She does not cooperate with the department
[workers] in terms of responding to them. This is all in
keeping with [Rogers’] finding that [the respondent]
resists authority figures. . . . [Rogers] opined that she
may meet the criteria for several personality disorders,
but at the least a personality disorder not otherwise
specified with histrionic borderline narcissistic and pas-
sive aggressive traits. . . .
   ‘‘[The respondent] has not cooperated with . . .
treatment, and the court finds that given her failure
to visit [the minor children], her arrest on narcotics
charges, her failure to establish a stable income and
housing and her lack of cooperation with counseling,
the department has established . . . that it made rea-
sonable efforts to reunify with [the respondent], that
[the respondent] is unwilling or unable to benefit from
those efforts, that her children were previously found
to [have been] neglected and that she has failed to
achieve the degree of personal rehabilitation that would
encourage the belief that within a reasonable time she
could assume a responsible position in the lives of her
children. Her two oldest children had special needs,
and were in therapy and were failing in school while
in the care of [the respondent]. They have improved
dramatically since removal from [the respondent’s]
care. The court has no reasons to believe that these
improvements would remain if returned to [the respon-
dent] at any time. . . .
   ‘‘With respect to [the issue of] abandonment . . .
[the respondent] responded to the commitment of her
children by disappearing for a two month period. Since
that date, she has not maintained contact with the chil-
dren and has maintained irregular and inadequate con-
tact with the department. Most importantly, she has
visited her children only two times. Despite being noted
to be in the area several times, she has not attempted
to visit her children through permitted channels. . . .
   ‘‘[I]mmediately prior to their commitment, the oldest
children were exhibiting behavioral and serious educa-
tional deficiencies mostly rooted in their extensive tru-
ancy. Since being removed from [the respondent’s]
custody . . . the children have blossomed in the care
of their foster mother. They are doing well academi-
cally. They attend school regularly. They are not having
behavioral issues and they are both in counseling and
thriving. . . .
  ‘‘The court finds that [the respondent] abandoned
them and has demonstrated little or no interest in the
children. She certainly is not in a position to provide
for their growth, development, well-being, nor is she
capable of providing continuity and stability.’’ The court
thus found by clear and convincing evidence that termi-
nation of the respondent’s parental rights was in the
best interest of the children. Accordingly, the court
rendered judgments terminating her parental rights pur-
suant to § 17a-112 (j).
   The respondent does not contest any of those factual
findings in this appeal. Rather, her appeal is centered
entirely on an exchange that transpired in the middle
of trial regarding the potential testimony of her father,
J. Approximately halfway through the evidentiary stage
of that proceeding, the court took a brief recess at
the request of the respondent. When trial resumed, the
following colloquy transpired:
  ‘‘The Court: Good afternoon. The court notes the
return of those previously present. And there is a new
gentleman sitting in the back. Your name, sir?
  ‘‘[J]: I’m the father of [the respondent].
  ‘‘The Court: Any objection to [J’s] presence?
  ‘‘[The Father’s Counsel]: We have no objection.
  ‘‘[The Petitioner’s Counsel]: As long as he . . . is not
a witness.
  ‘‘The Court: [J], you are expected to be a witness?
  ‘‘[J]: Yes. For—I would like to be in the courtroom
at this time. I just want to be present.
  ‘‘The Court: I’m sorry?
  ‘‘[J]: I just want to be present. I want to be a witness
for her.
  ‘‘The Court: Oh. Okay.
  ‘‘[J]: Then I’ll—
  ‘‘[Catania]: I’m not intending to call him as a witness,
Your Honor. I did attempt to speak with him in the
lobby and have a conversation. Unless—
  ‘‘[The Respondent]: Your Honor—
  ‘‘The Court: [A]s I said, I don’t want you to speak
directly to the court. Talk to your attorney.
  ‘‘[The Respondent]: I would—
  ‘‘The Court: If there is something you want to say,
please review it with your lawyer first, ma’am.
  ‘‘[The Respondent]: I do not want to have Mr. Catania
as my attorney.
   ‘‘The Court: Well, that request is denied. We are
almost at the end of trial. I’m not going to remove your
counsel. So, thank you, ma’am. You may be seated. And
[J] if you expect to be a witness, then I’m going to ask
you to sequester yourself and remain in the lobby.
  ‘‘[J]: Yes, sir.
  ‘‘The Court: So—
  ‘‘[J]: Both, Your Honor—both of the attorneys are not
calling me as a witness. I want to be a witness on behalf
of my daughter. Is that possible?
  ‘‘The Court: Perhaps if [the attorney for the minor
children] or the [petitioner] or the father wishes to call
you as a witness, but you do not have a right to just
insinuate yourself into the process and call yourself
a witness.
  ‘‘[J]: That’s why I’m asking the court if that’s the pro-
cedure—
  ‘‘The Court: Not unless one of the attorneys wishes
to call you, sir. And if nobody intends to call you and
you want to sit in the back, you’re free to do so.
  ‘‘[J]: Thank you, Your Honor.
  ‘‘The Court: Okay. Thank you.’’
   At that time, J exited the courtroom and Catania
continued his cross-examination of a department case
worker. J thereafter was not called as a witness to
testify by any party, and the respondent did not raise
any issue regarding Catania’s representation in the four
and one-half months that passed between the aforemen-
tioned colloquy and the court’s November 20, 2015
judgments.3
  Following the termination of her parental rights, the
respondent commenced this appeal. Oral argument was
held before this court on May 9, 2016. At the behest of
the respondent, we subsequently ordered the trial court
to articulate the factual and legal basis of its denial of
her midtrial request to remove her attorney.
    In its May 23, 2016 articulation, the court stated that
‘‘[t]he factual basis for [its] decision not to inquire as
to the reason the [respondent] requested a different
attorney was that the court had observed [her]
demeanor throughout the trial. [The respondent] and
Attorney Catania were in frequent collaboration and
communication throughout the trial. Attorney Catania
was in the process of a thorough cross-examination
of the petitioner’s last witness [and] requested a brief
recess to discuss further with [the respondent] a Massa-
chusetts service involved with [her]. Upon their return
to court, an unknown man entered the courtroom, and
identified himself as [the respondent’s] father. He
expressed his intention to be a witness for [the respon-
dent]. Attorney Catania stated that he had not spoken
with this man and did not intend to call him as a witness
unless they had an opportunity to speak. [The respon-
dent], in what appeared to the court to be an impetuous
decision, and without speaking to Attorney Catania,
requested a new lawyer. Her request appeared to be
based upon pique rather than any perceived conflict.
It was unrelated to the witness then testifying, and
would have caused a disruptive delay. Legally, the court
was aware that a parent’s right to effective assistance
of counsel in a termination proceeding is not rooted in
the federal or state constitutions. . . . Attorney
Catania was [the respondent’s] statutorily appointed
counsel since July, 2013, based upon [her] indigence.
The court considered that [the respondent] was not
entitled to counsel of her own choice, especially as
[her] request was in immediate response to a tactical
decision by her attorney.’’ (Citation omitted; internal
quotation marks omitted.) The respondent thereafter
filed a motion for permission to file a supplemental
brief in response to that articulation, which this
court granted.
   On appeal, the respondent does not allege that Catan-
ia’s legal assistance was ineffective in any respect.4 She
nevertheless claims that the court committed reversible
error when it denied her midtrial request to remove
Catania as her counsel. Specifically, the respondent
maintains that, despite the content of that communica-
tion and the context in which it arose, the court was
obligated to inquire further into the nature of her
request. On the facts of this case, we do not agree.
                             I
  As a preliminary matter, we note that the respondent
asks this court to recognize a constitutional right to
counsel in termination of parental rights proceedings
pursuant to article first, § 10, of our state constitution.5
Precedent and principles of restraint caution against
so doing.
   Our Supreme Court has recognized that ‘‘[i]n Con-
necticut, a parent who faces the termination of his or
her parental rights is entitled, by statute, to the assis-
tance of counsel. General Statutes § 45a-717 (b).’’6 In
re Alexander V., 223 Conn. 557, 569, 613 A.2d 780 (1992).
The Supreme Court further has held, consistent with
that statutory right, that ‘‘a parent in a termination of
parental rights hearing has the right not only to counsel
but to the effective assistance of counsel.’’ State v.
Anonymous, 179 Conn. 155, 160, 425 A.2d 939, 943
(1979); cf. In re Yasiel R., 317 Conn. 773, 795, 120 A.3d
1188 (2015) (requiring trial court to advise respondent in
termination proceeding of, inter alia, ‘‘the respondent’s
right to representation by counsel’’); Thiersaint v. Com-
missioner of Correction, 316 Conn. 89, 148, 111 A.3d
829 (2015) (Palmer, J., dissenting) (noting that ‘‘this
court has specifically held that state law guarantees the
right to the effective assistance of counsel even where
it is not required by the federal constitution’’ and citing
State v. Anonymous, supra, 155, as example); In re
Baby Girl B., 224 Conn. 263, 296, 618 A.2d 1 (1992)
(noting that parent was ‘‘unable to exercise her right
to counsel’’ in termination proceeding ‘‘without actual
knowledge of the proceedings against her’’). Given that
firmly established statutory right to the effective assis-
tance of counsel in termination proceedings, we fail to
see how the existence of a corresponding state constitu-
tional right alters the analysis of a challenge to the
denial of a midtrial motion to remove court-
appointed counsel.
  We also are mindful of our obligation to not ‘‘engage
in addressing constitutional questions unless their reso-
lution is unavoidable.’’ State v. McCahill, 261 Conn. 492,
501, 811 A.2d 667 (2002); see also In re Shanaira C.,
297 Conn. 737, 754, 1 A.3d 5 (2010) (appellate courts
have basic judicial duty to avoid deciding constitutional
issue if nonconstitutional ground exists that will dis-
pose of case); City Recycling, Inc. v. State, 247 Conn.
751, 758, 725 A.2d 937 (1999) (appellate courts ‘‘are
bound . . . never to formulate a rule of constitutional
law broader than is required by the precise facts to
which it is to be applied’’ [internal quotation marks
omitted]); State v. Cofield, 220 Conn. 38, 49–50, 595 A.2d
1349 (1991) (‘‘[c]onstitutional issues are not considered
unless absolutely necessary to the decision of a case’’
[internal quotation marks omitted]); cf. Parker v. Los
Angeles, 338 U.S. 327, 333, 70 S. Ct. 161, 94 L. Ed. 144
(1949) (‘‘[t]he best teaching of this Court’s experience
admonishes us not to entertain constitutional questions
in advance of the strictest necessity’’). The present case
is not one in which it is absolutely necessary to decide
the merits of the respondent’s state constitutional
claim. To paraphrase In re Jonathan M., 255 Conn. 208,
227–28, 764 A.2d 739 (2001),7 even if we were to assume,
without deciding, that the respondent had a right under
article first, § 10, of the state constitution to the effective
assistance of appointed counsel, she still cannot prevail
under the applicable legal standard.
                              II
   We therefore turn our attention to that legal standard.
Appellate review of the denial of a request to discharge
appointed counsel is governed by the abuse of discre-
tion standard; State v. Gonzalez, 205 Conn. 673, 684,
535 A.2d 345 (1987); which requires this court to indulge
every reasonable presumption in favor of the correct-
ness of the court’s action. In re Glerisbeth C., 162 Conn.
App. 273, 283, 130 A.3d 917 (2015), cert. denied, 320
Conn. 921, 132 A.3d 1094 (2016).
   ‘‘There is no unlimited opportunity to obtain alternate
counsel. . . . It is within the trial court’s discretion to
determine whether a factual basis exists for appointing
new counsel. . . . Moreover, absent a factual record
revealing an abuse of that discretion, the court’s failure
to allow new counsel is not reversible error.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Drakeford, 202 Conn. 75, 83, 519 A.2d 1194 (1987); see
also State v. Williams, 102 Conn. App. 168, 205, 926
A.2d 7 (trial court has broad discretion in determining
whether circumstances warrant appointment of new
counsel or dismissal of existing counsel), cert. denied,
284 Conn. 906, 931 A.2d 267 (2007).
   The respondent’s claim concerns the adequacy of the
trial court’s response to her midtrial request to remove
Catania as her counsel. Although the court ‘‘has a
responsibility to inquire into and to evaluate carefully
all substantial complaints concerning court-appointed
counsel’’; State v. Robinson, 227 Conn. 711, 726, 631
A.2d 288 (1993); our Supreme Court has held that a
request to discharge appointed counsel must be accom-
panied by ‘‘a substantial reason’’ therefor. State v.
Drakeford, supra, 202 Conn. 83; see also State v. Gonza-
lez, supra, 205 Conn. 683 (‘‘[e]ven if the defendant’s
repeated complaints regarding counsel are considered
an attempt to discharge counsel, the defendant never
offered a substantial reason’’); In re Isaiah J., 140 Conn.
App. 626, 633–34, 59 A.3d 892 (request to remove and
replace court-appointed counsel must be supported by
substantial reason), cert. denied, 308 Conn. 926, 64 A.3d
333, cert. denied sub nom. Megan J. v. Katz,           U.S.
   , 134 S. Ct. 317, 187 L. Ed. 2d 224 (2013). When a
litigant does not furnish a substantial reason, the court
is not obligated to inquire further. State v. Gonzalez,
supra, 685; State v. Drakeford, supra, 84.
   For that reason, appellate courts reviewing claims
assailing the trial court’s failure to inquire into a request
to discharge counsel ‘‘must distinguish between a sub-
stantial . . . request for new counsel pursued in good
faith, and one made for insufficient cause . . . .’’ State
v. Drakeford, supra, 202 Conn. 82. ‘‘If the [request] at
trial . . . fell short of a seemingly substantial com-
plaint . . . the trial court need not inquire into the
reasons underlying the defendant’s dissatisfaction with
his attorney.’’ (Emphasis added; internal quotation
marks omitted.) State v. Robinson, supra, 227 Conn.
725.
   Gonzalez is instructive. In that case, the defendant
at trial uttered a series of complaints regarding his
appointed counsel, stating at various times that, ‘‘ ‘I
don’t want this guy anymore,’ ‘I don’t want to see that
guy anymore,’ ‘I don’t want that lawyer either’ . . . .’’
State v. Gonzalez, supra, 205 Conn. 682 n.6. Signifi-
cantly, those complaints were never accompanied by
‘‘a substantial reason’’ for the discharge of his counsel.
Id., 683. On appeal, the defendant nonetheless claimed
that the trial court was ‘‘at the very least required to
inquire into [his] request.’’ Id., 684–85. The Supreme
Court flatly rejected that claim, emphasizing that such
an inquiry is necessary only ‘‘[w]here a defendant voices
a seemingly substantial complaint about counsel
. . . .’’ (Internal quotation marks omitted.) Id., 685.
Because ‘‘[t]he defendant’s eruptions at trial . . . fell
short of a ‘seemingly substantial complaint,’ ’’ the court
concluded that ‘‘the trial court did not err in failing
to inquire into the reasons underlying the defendant’s
dissatisfaction with his attorney.’’ Id.
  Unlike the defendant in Gonzalez, who ‘‘indicated his
displeasure with his attorney’’ on ‘‘numerous
instances’’; id., 682; the respondent’s request to dis-
charge her counsel here consisted of a single, isolated
outburst. Moreover, that request was untethered to any
expression of a substantial reason. Because the respon-
dent never offered any reason, let alone a substantial
one, for her request to discharge Catania, the trial court
was under no compulsion to inquire further into the
nature of that request. Id., 685. As our Supreme Court
explained in Drakeford, a case in which the defendant,
like the respondent here, ‘‘gave no substantial reason’’
for his request to remove court-appointed counsel,
‘‘[t]he court could have made further inquiry into the
matter. Under the totality of the circumstances, how-
ever, the court acted well within its discretion’’ in
declining to do so. State v. Drakeford, supra, 202
Conn. 84.
   With respect to the totality of the circumstances, we
further note that ‘‘appellate scrutiny of the trial court’s
inquiry into complaints concerning adequacy of counsel
must be tempered by the timing of such complaints.’’
State v. Robinson, supra, 227 Conn. 725. The respon-
dent’s complaint here arose in the midst of trial. Our
courts ‘‘look with a jaundiced eye at complaints regard-
ing adequacy of counsel made on the eve of trial, or
during the trial itself.’’ Id., 726. Accordingly, ‘‘[i]n order
to work a delay by a last minute discharge of counsel
there must exist exceptional circumstances.’’ (Internal
quotation marks omitted.) State v. Drakeford, supra,
202 Conn. 83–84. In its May 23, 2016 articulation, the
court specifically found that the respondent’s midtrial
request to discharge Catania ‘‘would have caused a dis-
ruptive delay.’’ The court also clarified that its response
to the request to remove Catania was based on its obser-
vations of the respondent’s ‘‘demeanor throughout the
trial,’’ as well as her relationship with Catania,8 and
emphasized that her request to discharge ‘‘was in imme-
diate response to a tactical decision by her attorney’’
not to call her father as a witness. Under Connecticut
law, ‘‘an exceptional circumstance is more than just [a
litigant’s] feeling of dissatisfaction’’ with counsel; State
v. Wood, 159 Conn. App. 424, 435, 123 A.3d 111 (2015);
including dissatisfaction with most tactical decisions,
over which ‘‘defense counsel has the final word . . . .’’
Id., 434. ‘‘Differences of opinion over trial strategy are
not unknown, and do not necessarily compel the
appointment of new counsel.’’ State v. Drakeford, supra,
202 Conn. 83; see also State v. Vega, 259 Conn. 374,
391, 788 A.2d 1221 (disagreement with attorney’s strate-
gic and tactical decisions not good cause), cert. denied,
537 U.S. 836, 123 S. Ct. 152, 154 L. Ed. 2d 56 (2002).
The court found, and the record indicates, that Catania
was hesitant to call J as a witness without first having
the opportunity to speak with him. Any disagreement
with that prudent tactical decision is neither a substan-
tial reason nor an exceptional circumstance that would
justify Catania’s discharge in the middle of trial.
  ‘‘A court is not required to dismiss an assigned attor-
ney upon a [litigant’s] mere whimsical demand . . . .’’
(Emphasis omitted; internal quotation marks omitted.)
State v. Beaulieu, 164 Conn. 620, 629, 325 A.2d 263
(1973). Such is the case here. Because the respondent
did not offer a seemingly substantial reason to discharge
Catania, and in light of the facts and circumstances of
this case, we cannot conclude that the court abused its
ample discretion in denying the respondent’s midtrial
request to remove her court-appointed counsel without
further inquiry.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** August 2, 2016, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the children’s father,
whom we refer to by that designation. Because he is not a party to this
appeal, we refer to the respondent mother as the respondent.
   We also note that, pursuant to Practice Book § 67-13, the attorney for the
minor children filed a statement adopting the brief of the petitioner in this
appeal. In that statement, the attorney averred that ‘‘[t]he children do have
a significant interest in this matter, and it is unlikely that a new proceeding
would have any other result. Any other outcome would only serve to delay
their permanency.’’
   2
     Approximately two years prior to trial, the court appointed Attorney
Peter Catania as counsel for the respondent due to her indigence. Catania
represented the respondent throughout the termination proceedings.
   3
     The evidentiary portion of the termination proceeding transpired on July
9, 2015. Closing arguments were held two weeks later on July 23, 2015. The
court rendered judgments from the bench four months later on November
20, 2015.
   4
     In her principal appellate brief, the respondent states: ‘‘To be clear, the
respondent . . . is not suggesting that trial counsel actually engaged in any
behavior that was improper.’’ Cf. In re Isaiah J., 140 Conn. App. 626, 636,
59 A.3d 892 (in addition to challenging court’s denial of request to remove
court-appointed counsel, respondent claimed ‘‘that she received ineffective
assistance of counsel’’), cert. denied, 308 Conn. 926, 64 A.3d 333, cert. denied
sub nom. Megan J. v. Katz, U.S. , 134 S. Ct. 317, 187 L. Ed. 2d 224 (2013).
   5
     Article first, § 10, of the constitution of Connecticut provides: ‘‘All courts
shall be open, and every person, for an injury done to him in his person,
property or reputation, shall have remedy by due course of law, and right
and justice administered without sale, denial or delay.’’
   6
     General Statutes § 45a-717 (b) provides in relevant part: ‘‘If a party
appears without counsel, the court shall inform such party of the party’s
right to counsel and upon request, if he or she is unable to pay for counsel,
shall appoint counsel to represent such party. No party may waive counsel
unless the court has first explained the nature and meaning of a petition
for the termination of parental rights. . . .’’
   7
     Notably, the petitioner father in In re Jonathan M., supra, 255 Conn.
224, claimed that ‘‘he had a constitutional right’’ under, inter alia, article
first, § 10, of the Connecticut constitution ‘‘to the effective assistance of
counsel throughout the termination proceedings’’—the very claim advanced
by the respondent in this appeal.
   8
     Our consideration of the articulation provided by the trial court must
be ‘‘mindful that, as a reviewing court, [w]e cannot retry the facts or pass
upon the credibility of the witnesses.’’ (Internal quotation marks omitted.)
In re Gabriella A., 319 Conn. 775, 790, 127 A.3d 948 (2015). In termination
of parental rights proceedings, ‘‘[i]t is the judge in the courtroom who
looks the witnesses in the eye, interprets their body language, listens to the
inflections in their voices and otherwise assesses the subtleties that are not
conveyed in the cold transcript.’’ (Internal quotation marks omitted.) In re
Nevaeh W., 317 Conn. 723, 740, 120 A.3d 1177 (2015). For that reason, ‘‘[g]reat
weight is given to the judgment of the trial court because of [its] opportunity
to observe the parties and the evidence.’’ (Internal quotation marks omitted.)
In re Samantha C., 268 Conn. 614, 627, 847 A.2d 883 (2003). The court’s
May 23, 2016 articulation plainly indicates that its determination that the
respondent had not furnished a substantial reason for the removal of counsel
was predicated on such observations.